                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                     UNITED STATES DISTRICT COURT
                                   9                                  NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         JOSEPH A. FARHAT,
                                  11                                                      Case No. 18-06055 BLF (PR)
                                                            Petitioner,
                                  12                                                      JUDGMENT
Northern District of California




                                                    v.
 United States District Court




                                  13

                                  14     PEOPLE OF THE STATE OF CA, et al.,
                                  15                        Respondents.
                                  16

                                  17

                                  18              For the reasons set forth in the Order of Dismissal, this action is DISMISSED
                                  19   without prejudice. Judgment is entered accordingly.
                                  20              The Clerk shall close the file.
                                  21              IT IS SO ORDERED.
                                  22   Dated: January 22, 2019                             ________________________
                                                                                           BETH LABSON FREEMAN
                                  23                                                       United States District Judge
                                  24

                                  25   Judgment
                                       P:\PRO-SE\BLF\HC.18\06055Farhat_judgment
                                  26

                                  27

                                  28
